Title: From Thomas Jefferson to United States House of Representatives, 31 January 1805
From: Jefferson, Thomas
To: United States House of Representatives


                  
                     
                     To the House of
                        Representatives of the United States.
                     Jan. 31. 1805.
                  
                  In compliance with the desire of the House of representatives expressed in their resolution of yesterday, I have to inform them that by a letter of the 30th. of May last from the Secretary at War to Samuel Hammond a member of the house, it was proposed to him to accept a commission of Colonel Commandant for the District of Louisiana when the new government there should commence. by a letter of the 30th. of June he signified a willingness to accept; but still more definitively by one of Oct. 26. a copy of which is therefore now communicated. a commission had been made out for him bearing date the 1st. day of October last, and forwarded before the reciept of his letter of October 26. no later communication has been recieved from him nor is any thing later known of his movements.
                  
                     Th: Jefferson 
                     
                     
                  
               